Citation Nr: 0734653	
Decision Date: 11/02/07    Archive Date: 11/19/07

DOCKET NO.  06-24 471	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona


THE ISSUES

1.	Entitlement to service connection for heart problems, 
including coronary artery disease, due to Agent Orange 
exposure. 

2.	Entitlement to service connection for skin condition 
(claimed as skin blotches and skin sores due to Agent Orange 
exposure).  

3.	Entitlement to service connection for bilateral cataracts 
(claimed as left and right cataracts due to Agent Orange 
exposure).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Amy R. Grasman, Associate Counsel 


INTRODUCTION

The veteran served on active duty from June 1967 to January 
1971.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from a December 2005 RO decision.  

In June 2007, the veteran testified in a Travel Board hearing 
in front of the undersigned Veterans Law Judge.  The 
transcript of the hearing is associated with the claims file 
and has been reviewed.

The Board also received additional medical evidence from the 
veteran during the June 2007 hearing consisting of medical 
records.  The evidence was accompanied by a waiver of the 
veteran's right to initial consideration of the new evidence 
by the RO.  38 C.F.R. §§ 19.9, 20.1304(c) (2007).  
Accordingly, the Board will consider the new evidence in the 
first instance in conjunction with the issue on appeal.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran assert that exposure to Agent Orange in service 
caused his cataracts, skin disability and heart disease.  

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
This may be shown by affirmative evidence showing inception 
or aggravation during service or through statutory 
presumptions.  Id.  For the showing of chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time.  See 38 
C.F.R. § 3.303(b).  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim. Id.  Service 
connection may also be granted for certain chronic diseases 
on a presumptive basis, if it appeared to a compensable 
degree within one year after service.  38 U.S.C.A. §§ 1110, 
1112; 38 C.F.R. §§ 3.307, 3.309.  Notwithstanding the above, 
service connection may be granted for disability shown after 
service, when all of the evidence, including that pertinent 
to service, shows that it was incurred in service.  38 C.F.R. 
§ 3.303(d); Cosman v. Principi, 3 Vet. App. 503, 505 (1992).

To establish direct service connection for a claimed 
disorder, there must be (1) medical evidence of current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service occurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 
1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992).  

In this case, the veteran has been diagnosed with cataracts, 
coronary artery disease and a skin condition.  The veteran is 
also presumed to have been exposed to an herbicide agent 
during his service in Vietnam.  See 38 U.S.C.A. § 1116 (West 
2002); 38 C.F.R. §§ 3.307, 3.309.  

In a September 2005 letter, the veteran's private physician 
opined that the coronary artery disease atherosclerosis, 
chronic dermatitis and cataracts could be associated with and 
are characteristics of men exposed to Agent Orange.  The 
physician concluded that he strongly suspected that the 
veteran's medical problems have been complicated by, if not 
caused by, Agent Orange exposure during service in Vietnam.  

VA is required to provide a medical examination or obtain a 
medical opinion based upon a review of the evidence of record 
if VA determines it is necessary to decide the claim.  38 
U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2007).  In this case, there are current diagnoses and 
evidence of exposure to Agent Orange in Vietnam.  There is 
also an opinion possibly linking the diagnoses to Agent 
Orange exposure.  Based on the foregoing, the Board finds 
that the veteran must be afforded a VA medical examination 
and opinion to ascertain whether his disabilities are related 
to service.  Id.  

Accordingly, the case is REMANDED for the following action:

1.	The veteran should be scheduled for VA 
examinations with the appropriate medical 
professionals to determine the identity 
and etiology of the veteran's heart 
disease, cataracts and skin condition.  
The claims file must be made available to 
and reviewed by the examiners in 
conjunction with the examinations, and the 
examination reports should reflect that 
such a review was made.  All pertinent 
symptomatology and findings should be 
reported in detail.  Any indicated 
diagnostic tests and studies should be 
accomplished.  The examiners should state 
whether the veteran's disabilities are 
more likely than not (i.e., probability 
greater than 50 percent), at least as 
likely as not (i.e., probability of 50 
percent), or less likely than not (i.e., 
probability less than 50 percent), 
causally or etiologically related to or 
aggravated by service, including whether 
his disabilities are related to exposure 
to Agent Orange.  

2.	The RO should then readjudicate the 
issues on appeal.  If the determinations 
remain unfavorable to the veteran, the RO 
should issue a supplemental statement of 
the case that contains notice of all 
relevant actions taken, including a 
summary of the evidence and applicable law 
and regulations considered pertinent to 
the issues.  An appropriate period of time 
should be allowed for response by the 
veteran and his representative.  
Thereafter, the case should be returned to 
the Board for further appellate 
consideration, if in order. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

